Post, O. J.
The defendant in error, plaintiff below, recovered a judgment against the plaintiff in error in the sum of $63.35, upon a finding of the district court for Saline county, and which it is sought to reverse by means of this proceeding. The finding referred to is, in substance, that one Judy, with the knowledge and approval of the defendant below, and without the plaintiff’s consent, took possession of a sulky, the property of the latter, to be used during certain races then impending; that said sulky, while so in the possession of the said Judy, was, through the negligence and improper driving of the latter, damaged to the amount of $58.15, and for which, with interest, judgment was ordered.
The sole question presented by the record is that of the sufficiency of the evidence to sustain the finding of the district court. The utmost that can be claimed by the plaintiff in error is that the finding is against the weight of the evidence; but that proposition cannot be conceded. On the contrary, the finding and judgment appear to be supported by the decided weight of the evidence and must be
Affirmed.